Citation Nr: 0705581	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-41 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include asbestosis and chronic obstructive pulmonary 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1948.  He served in the Navy.  It has been noted that 
he was a fireman in service and that as such, asbestosis 
exposure in service has been conceded.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Competent evidence shows the presence of asbestos-related 
pleural plaques on computerized axial tomography (CAT) scan 
but there is no competent evidence of asbestosis or other 
asbestos related pulmonary disability.  

2.  The principal pulmonary impairment is due to obstructive 
rather than restrictive pulmonary disease, which is related 
to chronic obstructive pulmonary disease and is unrelated to 
service or asbestos exposure therein.


CONCLUSION OF LAW

Asbestosis and chronic obstructive pulmonary disease were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a December 2004 letter, which was issued before initial 
consideration of the claim on appeal.  In it, VA informed the 
veteran that it would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that VA was responsible for 
obtaining any relevant records from a federal government 
agency.  The veteran was also informed of the types of 
evidence needed in a claim for service connection.  Finally, 
VA asked the veteran to submit any evidence he had in his 
possession that pertained to the claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
notice to the veteran did not include the type of evidence 
necessary to establish a disability rating or effective date 
once service connection is awarded; however, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision on this claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Specifically, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

The veteran has submitted private medical records, and VA has 
obtained VA treatment records.  VA requested the veteran 
provide permission for private medical records that the 
veteran had identified.  The veteran indicated that the 
physician had passed away, and thus he was unable to obtain 
those records.  Finally, VA has provided the veteran with an 
examination in connection with his claim.  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he was exposed to asbestos while 
serving on two ships during service.  He states that he 
worked as fireman in the boiler room and that the exposure to 
asbestos at that time caused him to develop asbestosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of service connection for a pulmonary disability, 
to include asbestosis and chronic obstructive pulmonary 
disease.  Initially, it must be noted that VA has conceded 
that the veteran worked as a fireman and was exposed to 
asbestos while in service.  Moreover, he has some lung 
plaques that are consistent with asbestos exposure, but as 
discussed below, these plaques cause no pulmonary impairment.

As to the part of the veteran's claim regarding a diagnosis 
of asbestosis, there is a September 2005 VA CT scan of the 
lungs that shows asbestos-related pleural plaques.  A 
November 2005 VA examination report shows that the examiner 
reviewed that CT scan and reported that finding.  She also 
examined the veteran and stated that pulmonary function test 
results showed that the veteran had moderate obstructive lung 
disease without any evidence of restrictive lung disease.  
She concluded that the veteran's pulmonary function test was 
consistent with a diagnosis of chronic obstructive pulmonary 
disease, which was not a restrictive process.  She noted that 
asbestosis is a restrictive process.  The examiner did not 
enter a diagnosis of asbestosis.  

While asbestos-related pleural plaques have been identified 
by CT scan, no medical professional has diagnosed the veteran 
with a disability due to the asbestos-related pleural 
plaques.  Rather, it appears that such plaques have not 
resulted in a disability.  Service connection is warranted 
for a "disability resulting from personal injury suffered or 
disease contracted in line of duty."  38 U.S.C.A. § 1131; 
see also 38 C.F.R. § 3.303(a); see Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Here, there is 
a lack of competent evidence that the veteran has a 
disability caused by the asbestos-related pleural plaques.  
Without competent evidence of a current disability due to the 
clinical finding of asbestos-related pleural plaques, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Of 
course at such time as an asbestos related disability is 
demonstrated, appellant is free to reopen his claim.

As to the diagnosis of chronic obstructive pulmonary disease, 
there is no competent evidence of a nexus between that 
diagnosis and the veteran's service, to include the exposure 
to asbestos.  The first showing of chronic obstructive 
pulmonary disease was in 1993, which is decades after the 
veteran's discharge from service, and is evidence against a 
finding that chronic obstructive pulmonary disease is related 
to service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  
Additionally, there is no evidence of any continuity of 
symptomatology following the veteran's discharge from 
service.

While the veteran has stated he has asbestosis attributable 
to service, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As noted, while there is clinical evidence 
of asbestos exposure, there is no evidence of asbestos 
related disability for which service connection can be 
granted.

The Board is aware that in the November 2005 VA examination 
report, it states the following:

This is a 77-year-old man who clearly has 
asbestos exposure as manifested by his 
pleural plaques on his computerized axial 
tomography scan; however, his pulmonary 
symptoms and his pulmonary function tests 
are consistent with a diagnosis of 
chronic obstructive pulmonary disease, 
not a restrictive process, which would be 
consistent with asbestosis.

(Italics added.)

The veteran has argued that the part of this statement in 
italics is confusing and would indicate that the examiner 
made a finding that chronic obstructive pulmonary disease was 
consistent with asbestosis as a result of the commas on each 
side of the finding that chronic obstructive pulmonary 
disease is "not a restrictive process."  He states that a 
remand is warranted for clarification.  While the Board 
understands that such wording could be confusing, it finds 
that the medical opinion was against the veteran's claim.  
One must read the entire statement made by the examiner.  The 
examiner first acknowledges that there is evidence of 
asbestos exposure based upon the clinical evidence of pleural 
plaques on the CT scan.  Immediately following that finding, 
she states, "however," which would indicate that there was 
a negative finding as a result of the clinical finding.  Her 
use of the word "however" makes clear that the veteran's 
current symptoms and pulmonary function test results are not 
consistent with a disability manifested by asbestos-related 
pleural plaques.  For these reasons, the Board finds that a 
remand is not necessary for clarification.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a pulmonary disability, to include 
asbestosis and chronic obstructive pulmonary disease, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a pulmonary disability, to include 
asbestosis and chronic obstructive pulmonary disease, is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


